MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                               Aug 27 2018, 9:13 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Karen M. Heard                                            Curtis T. Hill, Jr.
Vanderburgh County Public Defender’s                      Attorney General of Indiana
Office
Evansville, Indiana                                       Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 27, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of L.M. (Child) and G.J.                                  18A-JT-619
(Mother) and A.M. (Father);                               Appeal from the Vanderburgh
                                                          Superior Court
                                                          The Honorable Brett J. Niemeier,
G.J (Mother) and A.M. (Father),                           Judge
Appellants-Respondents,                                   Trial Court Cause No.
                                                          82D04-1708-JT-1484
        v.

The Indiana Department of
Child Services,
Appellee-Plaintiff




Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                   Page 1 of 20
      May, Judge.


[1]   G.J. (“Mother”) and A.M. (“Father”) (collectively “Parents”) appeal the

      involuntary termination of their parental rights to L.M. (“Child”). Parents

      argue the Department of Child Services (“DCS”) did not present sufficient

      evidence the conditions resulting in Child’s removal would not be remedied, the

      continuation of the parent-child relationship posed a threat to Child, and

      termination was in the best interest of Child. We affirm.



                             Facts and Procedural History
[2]   Mother and Father are the biological parents of Child born February 4, 2016.

      On March 4, 2016, Parents were homeless and received housing through

      Aurora’s Vision 1505 program. 1 Sierra Riordan was assigned as Parents’ case

      manager at Vision 1505. Because Child’s weight was fluctuating, a

      Vanderburgh County public health nurse was also assigned to monitor Child’s

      situation.


[3]   Throughout Parents’ relationship, Mother had alleged domestic violence but

      then recanted her allegations. In 2015, Mother requested a No Contact Order




      1
       Aurora is an organization that assists the homeless. http://auroraevansville.org/mission/ (last visited
      August 13, 2018). Vision 1505 provides one to three bedroom housing for “homeless families determined to
      have severe housing barriers.” http://auroraevansville.org/services/vision-1505/ (last visited August 13,
      2018).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                Page 2 of 20
      (“NCO”) but then requested it be lifted. Mother alleged Father had raped her

      and obtained another NCO, but Mother again had it dismissed.


[4]   On March 30, 2016, during an altercation between Parents, Father threw a

      baby bottle at Mother when she was holding Child. The bottle bounced off

      Mother and hit Child in the face. Parents took Child to the emergency room.

      Personnel at the emergency room filed a report with DCS.


[5]   DCS filed a petition to adjudicate Child as a Child In Need of Services

      (CHINS) on April 4, 2016. Child was allowed to remain with Mother, but

      Father’s access to Child was restricted. Parents did not agree with this

      restriction. In addition, due to the domestic violence, Father was banned from

      all Aurora property, including Vision 1505 where Mother and Child lived. The

      court issued another NCO, but Parents violated it by spending time together.


[6]   On April 13, 2016, the trial court held an initial hearing on DCS’s petition.

      Parents admitted Child was CHINS and Child was adjudicated as such. Child

      was allowed to stay with Mother if Parents complied with DCS. Later that day,

      DCS removed Child from Mother’s care after a Child and Family Team

      Meeting (“CFTM”) wherein Parents challenged DCS’s method of

      implementing the court’s orders. The trial court confirmed the removal on




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 3 of 20
      April 14, 2016. (Ex. Vol. IV at 202.) 2 Family Case Manager Maximilian

      Lisenbee (“FCM Lisenbee”) from DCS was assigned to the family.


[7]   On May 23, 2016, the trial court entered its dispositional decree ordering

      Parents to participate as agreed in the Parental Participation Plan; to submit to

      psychiatric and psychological testing; and to attend scheduled visitation.

      Mother was also ordered to submit to an assessment with Guardianship

      Services of Southwestern Indiana and to complete parenting classes. Father

      was ordered to have an “intensive parent aide [to assist] with housing and

      parenting one on one[,]” (id. at 209); to obtain a mental health assessment; to

      participate in the Amends 3 program; to “participate in supervised and

      monitored visitation services; sign all releases necessary for FCM to monitor

      compliance; keep all appointments; and notify the case manager of address,

      household composition, employment and telephone number; and notify the

      FCM of any changes within 48 hours of said change.” (Id.)


[8]   While still with Parents, Child’s weight would drop on the weekends when the

      public nurse did not check in. Parents started receiving pre-mixed formula

      because the public nurse was concerned Parents were not mixing the formula

      properly. When first placed with the foster family, Child was so “thin and




      2
       As each exhibit is quite lengthy, we will reference the PDF page numbers assigned to pages in the electronic
      volumes of exhibits.
      3
        The Amends program provides classes “specially designed to provide the most safe and accountable
      intervention to end all levels of abusive behavior; not simply physical abuse.”
      http://www.amendsprogram.com/ (last visited August 13, 2018).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                   Page 4 of 20
      emaciated,” Foster Mother was “afraid to even hold her.” (Tr. Vol. III at 14.)

      After placement, Child’s weight stabilized and Child exhibited appropriate

      growth.


[9]   As a child, Mother was diagnosed with Fetal Alcohol Syndrome (“FAS”).

      Mother has also been diagnosed with a chromosomal translocation that could

      affect development. Dr. Karen Eisenmenger completed mental health

      assessments and diagnosed Mother as “Major Depressive Episode, Moderate;

      and Intellectual Disability, Mild.” (Ex. Vol. I at 283.) Dr. Eisenmenger

      observed and recommended the following for Mother:


              1) [Mother]’s poor adaptive functioning and low working
                 memory are concerning; she will likely continue to need
                 community support and monitoring in order to live safely.
                 Both problems are likely related to having fetal alcohol
                 syndrome. Problem-solving, judgment, and reasoning skills
                 are also likely impaired. These factors would likely make
                 parenting without assistance and/or supervision problematic.


              2) [Mother] should be assessed by a psychiatrist to determine
                 whether her medication is adequate for managing her
                 depression symptoms. Medication compliance should also be
                 monitored, since she stated her boyfriend does not want her
                 taking the medication and she may not have the reasoning
                 skills to make her own decision.


              3) [Mother] may benefit from continued individual parenting
                 support to help her learn to assist in the care of her child
                 appropriately.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 5 of 20
               4) If [Mother] receives disability benefits, she will likely need a
                  payee to handle her finances; if a family member cannot be
                  utilized, she may require a court-appointed payee.


       (Id. at 284.)


[10]   Mother received homebased therapy with Laura Lochmueller at Ireland Home

       Based Services (“IHBS”). Lochmueller observed Mother was inconsistent at

       maintaining the cleanliness of her apartment and left “medication and cleaning

       supplies” in Child’s reach. (Tr. Vol. II at 140.) When Lochmueller pointed out

       the problems, it took “continued prompting” in order for Mother to understand

       the problem required resolution. (Id. at 141.) Lochmueller noted Mother is

       unable to multi-task. This was worrisome as Mother could not keep track of

       Child while attending to any other task.


[11]   A guardian was appointed for Mother for a short period of time. The guardian,

       Arin Norris, assisted Mother with her day-to-day life, such as understanding the

       questions during the mental health evaluation and filling out the paperwork to

       file for another protective order (“PO”). Norris thought the PO was

       appropriate because Mother told Norris, amongst other people, Father had

       slapped her three times resulting in a bloody nose. However, later, Mother

       stated she did not want a PO and she requested it be lifted. The guardianship

       was eventually terminated due to Mother’s dishonesty about her relationship

       with Father. In addition, Father threatened Norris.


[12]   Riordan, who was Parents’ case manager from Vision 1505, assisted Mother on

       a daily basis, Monday through Friday. Riordan kept track of Mother’s
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 6 of 20
       appointments, provided transportation, and helped Mother apply for disability

       benefits. Riordan made posters for Mother to put around her apartment

       explaining how to complete certain tasks around the apartment, such as how to

       work the thermostat and how to cook certain items in the microwave. When

       Mother received aid to assist with the purchase of food, Riordan would help her

       shop for groceries. When Mother did not have food to take to visitation with

       Child, Riordan would supply it.


[13]   On June 28, 2016, Father completed a biopsychosocial evaluation 4 with Dr.

       Eisenmenger. Dr. Eisenmenger’s diagnostic impressions of father were that he

       reported he had been staying sober, he possibly suffered from post-traumatic

       stress disorder, and he possibly suffered from a mild neurocognitive disorder.

       Dr. Eisenmenger recommended Father submit random drug and alcohol

       screens; complete a drug and alcohol assessment; attend parenting classes;

       attend anger management classes; and submit to further psychological testing

       “to determine his level of cognitive functioning, any other psychological

       disorders, parenting views, and abuse potential.” (Ex. Vol. I at 270.) Father

       made appointments at Southwest Behavioral Healthcare, but he did not

       cooperate with services and his file was closed for lack of engagement.




       4
         Dr. Eisenmenger explained the “biopsychosocial clinical interview gets a lot of background information and
       includes everything that’s been going on with DCS, a lot of psychiatric background, abuse background.” (Tr.
       Vol. II at 166.) If she can, she will make a diagnosis on that basis. However, she stated sometimes a person
       requires more testing. For Mother, both interviews—biopsychosocial and psychological—were done on the
       same day. Father’s interviews occurred in two different sessions and resulted in two different reports. (See id.
       at 167 (Dr. Eisenmenger’s explanation for the difference in the reports).)

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                     Page 7 of 20
[14]   On November 10, 2016, Father completed a psychological evaluation with Dr.

       Eisenmenger. Dr. Eisenmenger’s diagnostic impressions were:


               Child Physical Abuse, Suspected (per DCS referral
               information)[;] Stimulant Use Disorder, In Sustained Remission
               (per self-report)[;] Cannabis Use Disorder, In Sustained
               Remission (per self-report)[;] Narcissistic Personality Disorder,
               With Dependent traits[;] Personal History of Physical Abuse in
               Childhood[;] Personal History of Sexual Abuse in Childhood


       (Id. at 274.)


[15]   Dr. Eisenmenger recommended:


               1) [Father] should be required to remain sober in order to parent
               safely. Random alcohol and drug testing would support and
               document his sobriety. Drug and alcohol assessment may be
               helpful to identify any further services that may help [Father] to
               remain substance free.
               2) [Father] may benefit from parenting classes to increase his
               parenting knowledge and help him cope with parenting stress,
               especially since [Child] is so young.
               3) Due to his invalid score on the CAPI-VI abuse measure, 5 as
               well as the allegations of domestic violence and his own alleged
               experiences of abuse, [Father] may benefit from anger
               management classes and/or batter’s [sic] intervention classes.
               4) [Father] should obtain and maintain gainful employment in
               order to support himself and his family. No psychological




       5
         Dr. Eisenmenger’s report notes Father’s “[a]buse score on the CAPI-IV could not be interpreted due to
       invalid responding.” (Ex. Vol. I at 274.)

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                  Page 8 of 20
               dysfunction that would preclude continuous employment was
               discovered.


       (Id. at 275) (footnote added).


[16]   Father received a parent aide and supervised visitation through IHBS. On

       November 10, 2016, IHBS stopped providing those services when Father

       “threaten[ed] to throw a service provider through the window.” (Tr. Vol. III at

       39.) Thereafter, Raintree Consulting provided Father with a parent aide and

       supervised visitation. They too stopped visits “due to [Father]’s aggressive

       behavior and also being rude towards the service provider.” (Id. at 40.)

       Throughout the case, Father sent FCM Lisenbee “long rants on text messages

       [and] voicemails[.]” (Id. at 41.) Father was asked to stop doing so by the trial

       court, but he did not comply. Father completed the Amends program in

       December 2016. However, domestic violence was still present in Parents’

       relationship, as Mother reported Father had slapped her and she obtained a

       protective order in February 2017.


[17]   On August 21, 2017, DCS filed a Petition for Termination of Parental Rights.

       On October 17, 2017, Parents married. Mother was arrested for domestic

       violence in December 2017 and was facing charges for domestic battery at the

       time of the termination hearing. Another NCO was in place between Parents.


[18]   On January 18, and February 15, 2018, the trial court held fact-finding hearings

       on DCS’s termination petition. At these hearings, service providers noted

       Mother completed all of the court-ordered tasks and Father completed many of

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 9 of 20
       the court-ordered tasks; however, neither Parent showed any progress or

       improvement. Mother was still unable to maintain a safe home environment.

       Father still exhibited aggressive and hostile behaviors. Both Parents still

       engaged in domestic violence. On February 15, 2018, the trial court issued its

       order terminating Parents’ rights to Child.



                                  Discussion and Decision
[19]   We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. In deference to the

       juvenile court’s unique position to assess the evidence, we will set aside a

       judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

       534 U.S. 1161 (2002).


[20]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children, however, when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own children should not be terminated solely

       because there is a better home available for the children, id., but parental rights

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 10 of 20
       may be terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[21]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[22]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 11 of 20
       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” 6 Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[23]   Parents challenge the trial court’s conclusions that the conditions under which

       Child was removed were not likely to be remedied and continuation of the

       parent-child relationship posed a threat to Child’s well-being. As Indiana Code

       section 31-35-2-4(b)(2)(B) is written in the disjunctive, we need only decide if

       the trial court’s findings support one of these requirements. See In re L.S., 717
N.E.2d at 209 (because statute written in disjunctive, court needs to find only

       one requirement to terminate parental rights). Parents also argue termination is

       not in Child’s best interest.


                    Reasonable Probability Conditions Would Not Be Remedied

[24]   The trial court must judge a parent’s fitness to care for the child at the time of

       the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the




       6
         Herein, Parents do not challenge the trial court’s findings, and thus we accept them as true. See Madlem v.
       Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge the findings of the trial court,
       they must be accepted as correct.”).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                   Page 12 of 20
       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[25]   When assessing a parent’s fitness to care for a child, the trial court should view

       the parents as of the time of the termination hearing and take into account the

       changes that have occurred during the proceedings. In re C.C., 788 N.E.2d 847,

       854 (Ind. Ct. App. 2003), trans. denied. However, the trial court must also

       “evaluat[e] the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of [a] child.” In re J.T., 742 N.E.2d
509, 512 (Ind. Ct. App. 2001), trans. denied.


[26]   Parents argue termination is not warranted because they both sufficiently

       complied with the court’s order on services. 7 While we review the changes in

       the conditions under which Child was removed from Parents’ care, we also

       consider “those bases resulting in continued placement outside the home.” In re

       A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. Parents do not

       challenge the trial court’s findings supporting its conclusion the conditions

       under which Child was removed would not be remedied, which include:




       7
         Parents argue DCS “claimed the provider would no longer supervise the visits” (Br. of Appellants at 21),
       when in fact the “provider sent [FCM Lisenbee] an email stating they would in fact continue supervising the
       visits.” (Id.) Parents argue DCS ignored this email and “never brought it to the Court’s attention.” (Id.)
       However, this additional fact does not change our decision to affirm the trial court as the facts found by the
       trial court are more than adequate to support its conclusions, regardless of this information. Additionally, we
       note Parents also did not bring this information to the trial court’s attention.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                   Page 13 of 20
        B. FACTS RELATING TO CHILD’S CONTINUED
        REMOVAL FROM PARENTS’ HOME AND CARE:


                                                  *****


                 4.     Mother is currently facing criminal charges for
                 domestic battery due to a physical altercation which
                 occurred between her and [F]ather in December of 2017.
                 Despite a no contact order being issued in that matter,
                 both [M]other and [F]ather admit to having continued
                 contact since its issuance. Even after being made aware
                 during the pending CHINS that domestic violence is an
                 issue which DCS and the Court expected to have
                 remedied, [P]arents have continued to violate protective
                 orders and to engage in physical altercations, indicating
                 that the violent and abusive behavior seen at the outset of
                 the case is not likely to be remedied.


                                                  *****


                 10. While in the [Aurora] program, Mother has been
                 offered numerous services and near constant supervision
                 due to her limitations. Mother is only able to cook by
                 using a microwave, and even then the instructions must be
                 uncomplicated. Mother is unable to manage finances or
                 food stamps, and has to have someone assist her with
                 shopping for food. Mother struggles with proper medicine
                 management. Mother does not understand how to operate
                 things like a thermostat and has to be provided detailed
                 instructions and assistance. Mother has difficulty with
                 hygiene and is often unkempt due to not washing her
                 clothing. Mother gets disoriented to time and date, and
                 often thinks she has been away from her home for a short
                 time when in actuality it has been days.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 14 of 20
                 11. Most critically, Mother is unable to understand how
                 to care for [C]hild. When [C]hild was young, [M]other
                 and [F]ather were not providing the correct amount of
                 formula in [C]hild’s bottle. More recently, while shopping
                 with Ms. Riordan, Mother asked about buying steaks to
                 make for [Child] to take to visitation although [C]hild
                 didn’t have teeth. On multiple occasions, [M]other would
                 not have had food for her visits with [C]hild – and
                 therefore the visits would have been cancelled – had Ms.
                 Riordan not assisted her with shopping and transportation
                 or provided food. Although [M]other has obtained baby
                 items like clothes and bedding with the help of Father and
                 Visions [sic] 1505, it is clear that [M]other does not have
                 the capability of providing care for [C]hild if left alone.


                                                  *****


                 15. [Lochmueller] noted that [M]other had difficulty
                 multi-tasking and could only focus on one person or issue
                 at a time, which was a concern given that [M]other would
                 need to be able to watch [C]hild while doing other things if
                 [C]hild were in her care.


                                                  *****


                 17. During the pending CHINS matter, [M]other also
                 participated in a psychological evaluation with Dr. Karen
                 Eisenmenger. Dr. Eisenmenger found that [M]other’s IQ
                 is 74, which is in the low/borderline range, and also found
                 that [M]other’s working memory and processing speed are
                 low. Based on her scores, it appeared that [M]other is
                 easily manipulated. Most concerningly, Dr. Eisenmenger
                 believes that [Mother] will not be able to take care of
                 herself without help.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 15 of 20
                 18. Dr. Eisenmenger also conducted an evaluation of
                 [Father]. Father was diagnosed with narcissistic
                 personality disorder. People with this disorder generally
                 are observed to be self-involved and to exploit other
                 people. A concern noted by Dr. Eisenmenger was that in
                 explaining the family’s involvement with DCS, [F]ather
                 stated that while he did not mean to hit [C]hild with the
                 bottle during an argument with [M]other, that he did in
                 fact mean to hit [M]other; additionally, Dr. Eisenmenger
                 found that [F]ather may not understanding [sic]
                 developmental needs, that he has low nurturing skills, and
                 that he may expect [C]hild to meet his needs rather than
                 the other way around.


                                                  *****


                 22. Father is a very large man who has been very
                 aggressive and hostile with the professionals attempting to
                 assist the family, including staff at shelters, staff at Vision
                 1505, and the DCS family case manager. In [sic] example,
                 he is banned from Visions [sic] 1505 for two years,
                 [F]ather had to be removed from Doctor Elderbrook’s [sic]
                 office, the Father called the FCM a racist and over time
                 the FCM felt so threatened by [F]ather he asked for a
                 protective order against the Father. In the history of this
                 judge the DCS has never gone to such extreme measures.
                 This Court had to admonish [F]ather on 8-3-16 to stop
                 being inappropriate with DCS staff and finally on 3-1-17
                 had to order no more contact between the DCS and the
                 Father, unless it was by mail or through his attorney. The
                 father has even threatened to throw an [IHBS] worker out
                 the window, so those services stopped. Interestingly, the
                 Father has never been inappropriate while in court with
                 this judge, so clearly he can control himself when he wants
                 to even in the most anxious or emotional setting, like this
                 termination trial.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 16 of 20
                                                  *****


                 25. The Father has completed a domestic violence
                 program and is being mentored, but clearly has not learned
                 how to control his behavior around people of authority
                 and professionals.


                                                  *****


                 27. Father has repeatedly violated the Court’s orders
                 concerning contact with [M]other.


                 28. Between the first termination of parental rights
                 hearing and the second day of trial, [M]other and [F]ather
                 also were married, and indicated at trial that their
                 relationship will continue.


                 29. In the event that one of the parent’s rights were not
                 terminated, it is clear that the [P]arents will stay together
                 no matter what a court orders and this puts the [C]hild at
                 tremendous risk, because of their chaotic relationship.
                 Nothing demonstrates this more than the protective orders
                 and police reports. These [P]arents are their own worst
                 enemy and while they will always blame the DCS and this
                 Court, nothing is further from the truth.


                                                  *****


                 31. The Mother doesn’t trust the Father with the baby.
                 Likewise, the Father doesn’t trust [M]other with the baby,
                 but yet they want to parent [C]hild together.


(App. Vol. II at 18-23.)


Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 17 of 20
[27]   Although we recognize Parents’ substantial compliance with court-ordered

       services, the service providers were unable to say either parent had actually

       made any progress. Mother’s ability to maintain a safe and clean home

       environment is marginal, at best. Father has had multiple service providers

       because of his threatening behavior toward them, including threats to FCM

       Lisenbee such that the trial court had to limit Father’s interactions with DCS.

       Additionally, throughout these proceedings, regardless whether a protective

       order was in place, both parents stated they would not allow the trial court’s

       orders to keep them from each other or Child. Parents were repeatedly seen in

       contact with one another when they should not have been. The trial court’s

       unchallenged findings support its conclusion that the conditions under which

       Child was removed from Parent’s care would not be remedied. 8 See Matter of

       A.Q., 2018 WL 3015091, at *6 (Ind. Ct. App. June 18, 2018) (termination

       appropriate when parents, although compliant with services, had made no

       progress), trans. pending.


                                                Best Interest of Child

[28]   In determining what is in Child’s best interests, the juvenile court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. See In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans.



       8
         As we conclude the findings support the trial court’s determination that the conditions that kept Child from
       returning to Parents would not be remedied, we need not determine whether the findings also supported the
       trial court’s determination that continuation of the parent-child relationship posed a threat to the well-being
       of Child. See, e.g., In re L.S., 717 N.E.2d at 209 (court needs find only one as statute written in the
       disjunctive).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                    Page 18 of 20
       dismissed. A parent’s historical inability to provide a suitable environment,

       along with the parent’s current inability to do so, supports finding termination

       of parental rights is in the best interests of the child. In re A.L.H., 774 N.E.2d
896, 990 (Ind. Ct. App. 2002). The recommendations of a DCS case manager

       and court-appointed advocate to terminate parental rights, in addition to

       evidence that conditions resulting in removal will not be remedied, are

       sufficient to show by clear and convincing evidence that termination is in a

       child’s best interests. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[29]   Parents argue termination is not in the best interest of Child because Child has a

       bond with Parents and Parents have participated in court-ordered services,

       including psychiatric evaluations, counseling, parenting classes, and domestic

       violence classes. Moreover, Father had obtained full-time employment and had

       housing. Parents express love for Child and both visited regularly when

       allowed.


[30]   All service providers who interacted with Parents and Child supported

       termination of Parents’ rights to Child. As noted above, Parents’ situation has

       not improved and, in some instances, has declined. The issue of domestic

       violence has not been remedied. DCS and CASA recommended Child be

       adopted. “Permanency is a central consideration in determining the best

       interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009), reh’g denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018   Page 19 of 20
       Child is currently in pre-adoptive placement and is doing well there. 9 The trial

       court agreed adoption would serve the best interests of the child and was a

       “satisfactory plan.” (App. Vol. II at 23.) The trial court’s unchallenged

       findings, as cited above, support its conclusion that termination was in Child’s

       best interest. See A.D.S. v. Indiana Dept. of Child Servs., 987 N.E.2d 1150, 1159

       (Ind. Ct. App. 2013) (termination in child’s best interests based on child’s

       improvement in foster care), trans. denied.



                                                  Conclusion
[31]   We conclude the trial court’s unchallenged findings support its conclusions that

       the conditions under which Child was removed from Parents’ care would not

       likely be remedied and that termination was in Child’s best interest. We

       accordingly affirm the termination of Parents’ rights to Child.


[32]   Affirmed.


       Baker, J., and Robb, J., concur.




       9
         Parents do not challenge the fact the current placement is pre-adoptive. Although the record is sparse as to
       the details of the proposed adoption, we have no reason to doubt the trial court’s finding that the “placement
       is pre-adoptive.” (App. Vol. II at 23.)

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-619 | August 27, 2018                   Page 20 of 20